Citation Nr: 9902025	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1960 
to November 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for low 
back pain.  The appellant has since moved to the jurisdiction 
of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence shows current diagnoses of low back pain, 
scoliosis, and early degenerative changes of the lumbar 
spine.

2.  There is no evidence of incurrence of degenerative 
changes of the lumbar spine during service or within the year 
after the appellants separation from service.

3.  The appellant has submitted competent lay evidence of 
incurrence of back injuries during service. 

4.  There is no competent medical evidence of a link between 
any of the appellants current back disorders and any disease 
or injury in service, and his claim for service connection is 
not plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a low back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); affd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for arthritis, 
including degenerative joint disease of the lumbar spine, may 
be established based on a legal presumption by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307 and 3.309 (1998).  

The Board has reviewed all the evidence of record, which 
consists of the appellants service medical records, his 
contentions in letters to the RO and during the personal 
hearing in 1997, the report of a VA examination conducted in 
1996, the report of the findings shown by x-rays taken in 
1996, chiropractic treatment records between 1977 and 1997, 
records from Mark Stampfl, M.D., and a letter from Bruce 
Jones, M.D.

The appellant is not entitled to presumptive service 
connection for any degenerative disease of the lumbar spine.  
The appellant does not contend nor does the medical evidence 
show that degenerative changes in the lumbar spine were 
manifested in the year following his separation from service.  
The medical evidence shows that he was first found to have 
degenerative disease of the lumbar spine upon x-ray 
examination in 1996, approximately 33 years after his 
separation from active service.

The current medical evidence shows diagnoses of low back 
pain, scoliosis, and early degenerative changes of the lumbar 
spine.  The appellants service medical records show no 
complaints of or treatment for a back condition.  However, he 
has submitted competent lay evidence of incurrence of two 
injuries to his back during service  the first from a fall 
while loading boxes of ammunition and the second as a result 
of being thrown from the blast of a helicopter explosion.  He 
maintains that he was briefly hospitalized after each of 
these injuries and that he was subsequently found to have a 
herniated disc shortly before his separation from service.

The appellant contends that these back injuries occurred 
during his service in Vietnam from 1961-1962.  He has 
submitted a photograph of the First Platoon Echo Company in 
Udon, Thailand, and he identified himself as one of the 
servicemembers in the photograph.  He indicated that he was 
in Thailand from October 1961 to February 1962.  The National 
Personnel Records Center indicated that the appellant had no 
service in Vietnam.  However, his DD-214 reflects 
approximately eleven months of foreign and/or sea service, 
and a last duty assignment of Landing Force Training Unit, 
Pacific.  His service medical records show that he was 
examined and found physically qualified for transfer from San 
Francisco, California, in August 1961.  Another entry 
indicates that he was examined and found physically qualified 
for PRT at Camp Pendleton, California, in June 1962.  

Since there was approximately eleven months between the 1961 
and 1962 inservice examinations, it is entirely possible that 
this was the time period during which the appellant had 
foreign service.  His DD-214 certainly shows that he had 
foreign service, as he maintains.  His statements regarding 
incurrence of back injuries during service are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Therefore, there is sufficient evidence of a current 
disability and of an injury during service, and the first two 
elements of a well-grounded claim for service connection have 
been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
any current back disorder.  There is no medical evidence 
showing symptoms of or treatment for a low back disorder 
between the appellants separation from active service in 
1963 and 1990.  The appellant testified that Dr. John 
McDonald treated him for back problems beginning in 1965, but 
these records are not available, as that physician is 
deceased.  The RO has obtained chiropractic records for 
treatment between September 1977 and January 1997.  All 
treatment between September 1977 and February 1981 was for 
cervical spine complaints/conditions after the appellant was 
injured when hit by a car.  There was no treatment between 
1981 and 1990.  In March 1990, the appellant was involved in 
an automobile accident.  He was hit by a truck in the chest 
and hips, and his body was extended backwards.  He complained 
of pain radiating down the right buttock and into the thigh 
and foot.  From March 1990 to January 1997, the appellant 
received regular chiropractic treatment for lumbar spine 
complaints/conditions.  It is not clear what the diagnosis 
was, but the records refer to disc manipulations, primarily 
from L3 to L5.  At no time has a medical professional 
rendered an opinion that any post-service low back disorder 
is related to the appellants active service in any manner or 
that the appellant has residuals of the alleged inservice 
injuries to the back. 

The only evidence linking the claimed low back condition to 
the appellants period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion as to medical causation.  There is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist his including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
Board notes that he has referred to recent treatment by 
doctors for a degenerated disc and/or arthritis of the 
back, including Dr. Michael Mayle.  These records have not 
been obtained.  Regardless, these records would do nothing 
more than confirm the presence of a current back disorder.  
The appellant has at no time indicated that a medical 
professional has rendered an opinion that he has a back 
disorder as a result of his military service.  It is 
therefore unnecessary that further attempts be made to obtain 
additional current treatment records. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for a low back condition is 
denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
